IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40110
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE TORRES-HERNANDEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-779-ALL
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Torres-Hernandez appeals his conviction for possession

with intent to distribute cocaine.   He contends that 21 U.S.C.

§ 841 is facially unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     As Torres-Hernandez concedes, his argument is foreclosed by

circuit precedent.   See United States v. Slaughter, 238 F.3d 580,

582 (5th Cir. 2000), cert. denied., 532 U.S. 1045 (2001).       He


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40110
                               -2-

raises the issue only to preserve it for Supreme Court review.

The judgment of the district court is

     AFFIRMED.